Citation Nr: 1127405	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-41 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than November 19, 2005 for entitlement to a total disability rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 until January 1962.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2008 rating decision of the VA Regional Office in Albuquerque, New Mexico that granted entitlement to individual unemployability, effective from November 19, 2005.  The Veteran appeals for an earlier effective date.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that that he is entitled to an earlier effective date for a total rating based on unemployability.  He maintains that he has been in receipt of Social Security disability since April 1994 and that an earlier effective date for unemployability for VA benefits purposes is also warranted.  

The record reflects that service connection has been effect for various conditions dating back to 1997.  A claim was received from the Veteran in July 20, 2001 that included a request for service connection and higher ratings for various disabilities.  An August 2007 rating decision increased the disability evaluations for service-connected low back, and left and right lower extremity disorders, which, in addition to other service-connected disabilities, resulted in a combined disability evaluation of 70 percent.  

The Veteran filed a claim for a total rating based on unemployability in an application received in October 2007.  He listed three employers he had had since July 2000.  These entities were contacted to provide additional work-related information, including dates of employment and earnings.  Three responses were received, to include from AA Alpine Storage, Betta Stor-It, and White Sands Trading.  In a rating decision dated in November 2007, the RO determined that the Veteran was capable of gainful employment and a total rating based on unemployability was denied.  A rating decision dated in November 2007 granted higher ratings for bilateral hammertoe deformities that increased the combined disability rating to 80 percent disabling. 

The record reflects that following VA examination in March 2008, individual unemployability was granted by rating decision in November 2007 effective from November 19, 2005.  A notice of disagreement with the effective date of the award was received in February 2008.

In the September 2010 statement of the case, the RO informed the appellant that while he had met the schedular criteria for individual unemployability under 38 C.F.R. § 4.16(a) (2010) since July 20, 2001, the evidence did not demonstrate that he was unable to secure or follow a substantially gainful occupation because prior to that date, he was considered substantially and gainfully employed and did not have "marginal" employment as defined by the United States Department of Commerce, Bureau of the Census as the poverty threshold for one person.  It was noted that statements submitted by his employers for 2005 showed that although he worked part time, his earnings exceeded the annual poverty threshold ($9,973.00) for one person, and as such, individual unemployability was not payable.  

The Veteran subsequently submitted W2s for tax year 2005 reflecting employment with Affordable Mini Storage with an income of $7304.50, as well as a statement from White Sands LLC indicating a salary of $1266.57.  Received in support of the claim in October 2010 were State of New Mexico income tax declarations for 2005 showing a Federal adjusted gross income of $8,571.  However, in a supplemental statement of the case dated in November 2010, the RO informed the Veteran that those numbers did not include income from Betta Stor-It that had previously reported income for him of 10,500 between August 2004 and August 2004.  It was noted that even if some of the Betta Stor-It income were from 2004, the portion from 2005 would still place him over the annual poverty threshold of $9, 973.00.

Received in March 2011 was a wage earnings statement from Affordable Mini Storage for dates between January and December 2004.

The Veteran and his attorney assert that he did not have more than marginal employment in 2005 such that an earlier effective date for individual unemployability is warranted.  It appears that the year 2004 is also in question.  The Board finds, however, that the evidence that has been presented as to earnings over the years is imprecise.  For example, the Board is uncertain as to whether Affordable Mini Storage and Betta Stor-It are the same or are separate entities.  Therefore, in order to provide the appellant every consideration of due process and VA's duty to assist in the development of the claim, the Board finds that a remand is necessary to clarify his financial picture dating back to a year before he filed his claim in July 2001.  The Board thus requests that the Veteran provide authorization for VA to secure Social Security annual earnings statements for the years 2000 through 2005 for a more accurate consideration of his claim for an earlier effective date.

Accordingly, the case is REMANDED for the following actions:

1.  Secure Social Security earning statements from 2000 through 2005.  

2.  Thereafter, readjudicate the claim after consideration of any additional evidence.  If the benefit is not granted in full, issue a supplemental statement of the case, and provide the appellant an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


